DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Election/Restrictions
Claim 7 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 19 November 2020.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki et al. (US 8,266,782 B2) hereinafter Miyazaki in view of Maeda et al. (US 2018/0272414 A1) hereinafter Maeda.
	Regarding claim 1, Miyazaki teaches a joining method for members (Title; Abstract), the method comprising:
Providing a tube body (1), a wall surface body (5) having a hole portion (6) through which the tube body (1) can be inserted, and an elastic body (11) which can be inserted into the tube body (Col 8, Ln 48-49), the tube body (1) having a center axis which vertically extends and an inner rib (4) extending in a direction of the center axis so as to partition an inside of the tube body (1) (Fig 3-4; Col 6, Ln 55-63), 
Inserting the tube body (1) into the hole portion (6) in the wall surface body (5) (Fig 3-4; Col 7, Ln 27-30);
Inserting the elastic body (11) into an internal space (3) partitioned by the inner rib (4) of the tube body (1)  (Fig 4-6; Col 9, Ln 1-5); and
Compressing the elastic body (11) in the direction of the center axis of the tube body (1) and expanding the elastic body (11) outward in a radial direction with respect to the center axis (Col 9, Ln 6-9, 41-46), thereby expanding an inserted part of the tube body (1) into the wall surface body (5) to join the inserted part to the wall surface body (5) by press-fitting (Fig 1, 7-8; Col 10, Ln 41-53).
Miyazaki does not teach the inner rib being provided with a notch formed by cutting a lower end of the inner rib in the direction of the center axis.

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Miyazaki such that the tube body is provided with a notch formed by cutting a lower end as taught by Maeda in order to improve the energy absorption efficiency for impact (see Maeda, [0074]). 
It would have been further obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the notches anywhere on the end portion of the tube body (20), for the same benefit of an improved energy absorption efficiency as Maeda discloses “the energy absorption efficiency is highest…where the amount of insertion is large and the cut-out portions are provided at the end portion of the bumper stay”. 
Examiner recognizes Figure 5 depicts the cutouts being at the corners of the tube body (20), however as disclosed in paragraph [0070] this is one embodiment and one of ordinary skill in the art would recognize the benefit of the notches can be achieved so long as they are formed on the end portion of the tube body ([0074]).
Claims 2-6 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki in view of Maeda as applied to claim 1 above, and further in view of Maeda et al. (US 2018/0015527 A1) hereinafter ‘527.
Regarding claims 2-4 and 8, Miyazaki and Maeda teach the method of claim 1 as discussed above.

As to claim 2, ‘527 teach a method for joining members (Title; Abstract) and further teach a wall surface body (10) is subjected to a burring process a hole portion (15) in the wall surface body (10) is subjected to a burring process so that a wall surface of the hole portion (15) is raised in the direction of a center axis (Fig 5A-C; [0119]).
As to claim 3, ‘527 teaches the hole portion (15) raised by the burring process has a chamfered surface (Fig 5B; [0119]).
As to claims 4 and 8, ‘527 teaches the method wherein
An upper edge of the wall surface of the hole portion (15) raised by the burring process has a straight part and a corner (15a) connected to the straight part, and
The straight part is raised to be higher than the corner (15a) (Fig 5B; [0119]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Miyazaki and Maeda such that the hole portion is subjected to a burring process as taught by ‘527 in order to prevent cracking of the wall member (see ‘527, [0119]).
Regarding claims 5 and 9, Miyazaki and Maeda teach limitations of claim 1 as discussed above.
Maeda clearly illustrates the height of the notches (24) (Fig 5) to be equal to or greater than a height of an upper edge of the wall surface (8) (see Miyazaki, Fig 13).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the height of the notches to be equal to or 
Alternatively, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the height of the notches since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Miyazaki and Maeda do not teach the wall surface body is subjected to a burring process. 
‘527 teach the hole portion (15) raised by a burring process (Fig 5A-C; [0119]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Miyazaki and Maeda such that the hole portion is subjected to a burring process as taught by ‘527 in order to prevent cracking of the wall member (see ‘527, [0119]).
Regarding claims 6 and 10-11, Miyazaki does not teach the inner rib being provided with a notch formed by cutting a lower end of the inner rib in the direction of the center axis.
Maeda teaches a method for joining members (Title; Abstract) and further teaches a tube body (20) may be provided with a notch (24) formed by cutting a lower end of the tube body (20) ([0074]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the notch to be provided at a connection 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE P BERSABAL whose telephone number is (571)272-8952.  The examiner can normally be reached on M-F 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTINE BERSABAL/Examiner, Art Unit 3726   

/CHRISTOPHER J BESLER/Primary Examiner, Art Unit 3726